Case 1:18-cv-12304-AT Document 45 Filed 11/0¢

  

USDC SDNY

DOCUMENT
UNITED STATES DISTRICT COURT ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK DOC #:

X DATE FILED: 11/4/2020

 

C.A. INFANT BY MOTHER AND NATURAL
GUARDIAN JACQUELINE PACHECO AND
JACQUELINE PACHECO, INDIVIDUALLY,

Plaintiffs, INFANT'S
SETTLEMENT ORDER

-against-
18 CV 12304
BOB’S DISCOUNT FURNITURE CORPORATION
AND JOSEPH CORY HOLDINGS, LLC,

Defendants.
xX

 

The Plaintiffs having moved this Court for an Infant’s Settlement Order authorizing and
empowering them to settle and compromise this action on behalf of a minor plaintiff, and upon reading
and filing the annexed affidavit of JACQUELINE PACHECO verified the 3% day of February 2020,
mother, and natural guardian and parent of C.A., a minor, under fourteen (14) years of age, agreeing and
consenting to the settlement of the action, and upon the annexed affirmation of Thomas P. Markovits,
Esq., of Mirman, Markovits & Landau, P.C., attorneys for the Plaintiffs dated the 20" day of February
2020 in support of the application and it appearing that it is in the best interests of the minor plaintiff to
settle and compromise the action ,

NOW, on motion of Thomas P. Markovits, Esq., of Mirman, Markovits, & Landau, P.C. it is

ORDERED, that Jacqueline Pacheco, the parent of the infant C.A., be and is hereby authorized
to enter into a compromise of the infant's cause of action for the sum of $35,000.00 in full settlement of
this action, and it is further,

ORDERED, that out of the said total sum there be paid to MIRMAN MARKOVITS &
LANDAU, P.C. by the Defendant the sum of $_11,666.00 inclusive of all costs and disbursements as
their compensation pursuant to the retainer agreement entered into by the parent on behalf of the infant
an in accordance with the fee schedule permitted in the First Judicial Department of the Appellate
Division First Department and the Office of Court Administration of the State of New York; and it is
further,

ORDERED, that out of the said total sum there be paid to DEPARTMENT OF SOCIAL
Case 1:18-cv-12304-AT Document 45 Filed 11/04/20 Page 2 of 3

SERVICES by the Defendant the sum of _$1.024.61 as their final medical lien; and it is further,

ORDERED, that the balance of the said settlement, to wit the sum of $22,309.39, be paid by
defendant to the said parent jointly with an officer of Apple Bank for Savings located at 110 Church
Street, New York, New York 10007 to be deposited in an interest bearing account, in the name of the
parent Jacqueline Pacheco, to the credit of the said infant, subject to the further order of this Court; and it
is further,

ORDERED, that upon presentment of proper proof of age to the depository that the infant has
reached eighteen (18) years of age, the said depository shall pay upon demand all the monies in the
accounts to the infant named herein; and it is further,

ORDERED, that there shall be no partial withdrawals of any of the funds herein by the parent
prior to the infant attaining the age of 18 without a further order of this Court which shall retain
jurisdiction to hear any requests for partial withdrawals; and it is further

ORDERED, that said depository is authorized and directed to maintain at least 100% of said
fund in a form of deposit in said depository yielding the highest dividend return to the infant, providing
that said fund shall not be in such a form that it will not be all available to the infant when he attains the
age of majority, and it is further

ORDERED that beginning with the tax year of 2020, and continuing until the infant reaches the
age of 18, the Apple Bank for Savings located at 110 Church Street, New York, New York, is directed to
pay over to the parent Jacqueline Pacheco upon presentment to said depository of the annual tax return
showing income tax due and owing by the infant plaintiff C.A. to the Federal, State, or Local, taxing
authorities, sufficient sums to pay the tax due to such taxing authorities and in addition a sum not to
exceed $100 for the preparation of tax returns without further order from this Court; and it is further,

ORDERED, that an unredacted version of this Order may be filed under seal pursuant to FRCvP
5.2(d) in order to effectuate and facilitate deposit of the funds with the aforesaid depository herein above
mentioned that will include the infant’s full name and date of birth on the papers submitted in this
Infant’s Compromise Order; and it is further,

ORDERED, that the cause of action for loss of services of the parent is hereby dismissed,
without interest, costs and disbursements, as agreed to by the parent in the parent’s said annexed petition,

and it is further
Case 1:18-cv-12304-AT Document 45 Filed 11/04/20 Page 3 of 3

ORDERED, that the filing a bond is hereby waived.

SO ORDERED.

Dated: November 4, 2020
New York, New York

O9-

ANALISA TORRES
United States District Judge

 
